Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 2/8/2021 has been entered.  Claims 1 and 3-6 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2019/0057661 to Choi in view of U.S. Publication 2019/0130852 to Liao and U.S. Publication 2012/0242680 to Park.

Regarding claim 1, Choi teaches an image processing method comprising steps of:
measuring a plurality of first display characteristics of a display panel under a plurality of input frequencies (see paragraph 57 Hue data such as color, chroma, or brightness and paragraph 36), wherein the input frequencies are divided into a first target input frequency and a plurality of first reference input frequencies (see paragraph 64 first compensation frequency and second compensation frequency), and the first display characteristics are divided into a first target display characteristic corresponding to the first target input frequency and a plurality of first reference display characteristics corresponding to the first reference input frequencies (see Fig. 2 and 4 and paragraphs 57-59 and 81-84); 
determining a plurality of first compensation parameters corresponding to the first reference input frequencies according to a plurality of first differences between the first target display characteristic and the first reference display characteristics (see paragraphs 57-59 and 81-84 comparing the Hue to the Reference); 
using the first compensation parameters to adjust the first display characteristics of the display panel under the input frequencies (see paragraphs 58, 59 and 81-84).

Choi does not explicitly teach each first display characteristic is one of a color temperature and a brightness, each second display characteristic is the other one of the color temperature and the brightness,
after adjusting the first display characteristics, measuring a plurality of second display characteristics of the display panel under the input frequencies,
determining a plurality of second compensation parameters corresponding to the second reference input frequencies according to a plurality of second differences between the second target display characteristic and the second reference display characteristics;
for making the plurality of first differences approximate to be equal to 0, 
using the second compensation parameters to adjust the second display characteristics of the display panel under the input frequencies for making the plurality of second differences approximate to be equal to 0.
However, Liao teaches each first display characteristic is one of a color temperature and a brightness, each second display characteristic is the other one of the color temperature and the brightness (see paragraph 46),
after adjusting the first display characteristics, measuring a plurality of second display characteristics of the display panel under the input frequencies (see Figs. 2 and 3 and paragraph 46),
determining a plurality of second compensation parameters corresponding to the second reference input frequencies according to a plurality of second differences between the second target 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the second compensation as taught by Liao with the compensation system of Choi for the purpose of compensating multiple parameters according to a known method to reach a target display characteristic quicker.
Choi in view of Liao does not teach for making the plurality of first differences approximate to be equal to 0, 
using the second compensation parameters to adjust the second display characteristics of the display panel under the input frequencies for making the plurality of second differences approximate to be equal to 0.
However, Park teaches for making the plurality of first differences approximate to be equal to 0 (see paragraphs 51, 52), 
using the second compensation parameters to adjust the second display characteristics of the display panel under the input frequencies for making the plurality of second differences approximate to be equal to 0 (see paragraphs 51, 52).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to compensation being the difference between the reference and the target as taught by Park with the compensation system of Choi in view of Liao for the purpose of substituting a known compensation method for another to produce predictable results in brightness and color (see Park paragraphs 9-11).


comparing the current input frequency with the input frequencies to select a first current compensation parameter corresponding to the current input frequency from the first compensation parameters and select a second current compensation parameter corresponding to the current input frequency from the second compensation parameters (see paragraphs 81-88 and 91-93); and
using the first current compensation parameter and the second current compensation parameter to adjust the first display characteristic and the second display characteristic of the display panel (see paragraphs 81-88 and 91-93).

Regarding claim 4, Choi in view of Liao and Park teaches the image processing method of claim 1.  Liao teaches wherein one of the first target display characteristic and the second target display characteristic is a native color temperature of the display panel (see paragraph 46).

Regarding claim 5, Choi in view of Liao and Park teaches the image processing method of claim 1.  Choi teaches wherein when the first display characteristics are a plurality of brightness, the first target display characteristic is a minimum brightness of the plurality of brightness (see paragraphs 56 and 57); when the second display characteristics are a plurality of brightness, the second target display characteristic is a minimum brightness of the plurality of brightness (see paragraphs 56 and 57).

Regarding claim 6, Choi teaches a display device comprising:
a display panel (see Fig. 1 display panel 100);

a calculation processing unit electrically connected to the display panel and the storage unit (see Fig. 2 paragraph 59); 
wherein the calculation processing unit receives an image and determines a current input frequency of the image (see Fig. 1 frequency compensator 200 and paragraphs 36-39); 
the calculation processing unit compares the current input frequency with the input frequencies of the compensation parameter look-up table to select a first current compensation parameter corresponding to the current input frequency from the first compensation parameters and select a second current compensation parameter (see Fig. 7 and paragraphs 81-88, 91, 93).
Choi does not teach the first display characteristic is one of a color temperature and a brightness, and the second display characteristic is the other one of the color temperature and the brightness,
corresponding to the current input frequency from the second compensation parameters; the calculation processing unit uses the first current compensation parameter and the second current compensation parameter to adjust a first display characteristic and a second display characteristic of the display panel,
for making a first difference between the first display characteristic and a first target display characteristic approximate or be equal to 0, and a second difference between the second display characteristic and a second target display characteristic approximate or be equal to 0. 

corresponding to the current input frequency from the second compensation parameters (see Figs. 2 and 3 and paragraph 46); the calculation processing unit uses the first current compensation parameter and the second current compensation parameter to adjust a first display characteristic and a second display characteristic of the display panel (see Figs. 2 and 3 and paragraph 46).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the second compensation as taught by Liao with the compensation system of Choi for the purpose of compensating multiple parameters according to a known method to reach a target display characteristic quicker.
Choi in view of Liao does not teach for making a first difference between the first display characteristic and a first target display characteristic approximate or be equal to 0, and a second difference between the second display characteristic and a second target display characteristic approximate or be equal to 0.
However, Park for making a first difference between the first display characteristic and a first target display characteristic approximate or be equal to 0, and a second difference between the second display characteristic and a second target display characteristic approximate or be equal to 0 (see paragraphs 51, 52).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to compensation being the difference between the reference and the target as taught by Park with the compensation system of Choi in view of Liao for the purpose of substituting a known compensation method for another to produce predictable results in brightness and color (see Park paragraphs 9-11).

Response to Arguments

Applicant’s arguments with respect to claims 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The comments in the Final Rejection of 11/18/2020 still apply to applicant’s remarks concerning the Choi reference.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JAP/

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625